ORDER
PER CURIAM:
Brad M. Adkins appeals from his conviction for second degree murder, section 565.021, RSMo 2000, and assault in the second degree, section 565.060, RSMo 2000, and his sentences of thirty years and five years of imprisonment, respectively, to run consecutively. Mr. Adkins raises one point on appeal. He claims that the trial court erred in overruling defense counsel’s motion to suppress a statement Mr. Adkins made to police and in admitting the statement as evidence at trial. The judgment of conviction is affirmed. Rule 30.25(b).